DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Office Action is in response to communication filed on 6/7/2022.
Claims 1-10 are pending. Claims 1 and 6 are the base independent claims.
Claims 1 and 6 are amended.

Response to Arguments/Amendment
Regarding claim 1, Applicant files arguments with respect to the amendment: see page 6, “…as seen in paragraph 57, Chen suggests that a base station may restrict the transport block size (TBS) used for transmitting to a User Equipment (UE), for a corresponding reduction in the needed processing time at the UE. In other words, to accommodate reduced time periods, the base station limits the TBS size, which plainly is not the same as selecting the feedback timing to be used by the UE in dependence on whether the TBS size to be used for transmitting to the UE is below a defined threshold.”
--In response, the arguments have been fully considered but they are not persuasive.  The rejection mapping can be viewed according to Chen in a table below.
Condition
TBS restriction met (e.g. TB size is below the allowable maximum size)
TBS restriction is not met (e.g. TB size is above the allowable maximum size)
Configuration
Reduced timing configurations
Legacy timing configuration (i.e. when reduced timing configuration is not feasible)


Applicant extends the arguments: “Chen describes a scenario where the timing selection by the base station depends on the UE indicating its capability…”
--In response, the arguments have been fully considered but they are not persuasive.  In view of Chen, the timing configuration for the UE may also be determined based on TBS restrictions for reduced timing configurations (par 114).  Detail mapping of the reference is revised in the rejection below according to the amended limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0014301, supported by provisional application 62/360,194).
Regarding claims 1 and 6, Chen discloses a method performed by a first communication device, the method comprising: 
selecting a first feedback timing to be used by a second communication device (par 94-95; in an example, the UE may do n+2, n+3 and n+4 timing for HARQ feedback; it is understood, UE may use n+2 timing for rank 1 transmissions, and etc.; also see fig. 5, par 114), if a transport block size to be used for transmitting to the second communication device is below a defined threshold (par 114; e.g. the timing configuration for the UE may also be determined based on TBS restrictions for reduced timing configurations or rank for the transmission; although the timing configuration is determined based on transport block size restrictions, Chen does not explicit disclose to determine whether TBS restriction is below a defined threshold; but see par 57, a TBS may have a maximum size restriction to provide for processing in less time and such size restrictions may be rank dependent, thus it is obvious that TBS may be determined to be below an allowable maximum size in order to configure reduced timing), and otherwise selecting a second feedback timing to be used by the second communication device (par 114-116; it is understood, the UE may determine a responsive uplink transmission is to be provided according to a legacy timing if not a reduced timing, due to a TBS restriction is not met; also see par 54, par 57), where the second feedback timing is longer than the first feedback timing (par 95; e.g. n+4 is longer than n+2; also see par 78-82); and 
configuring the second communication device to use the selected feedback timing, based on sending an indication of the selected feedback timing to the second communication device (fig. 5 & par 116-118; UE may then transmit the responsive UL to the base station accordingly).
Chen also discloses a communication device for performing the method of claim 1, comprising transceiver circuitry and processing circuitry (par 148-149, e.g. transceiver and processor).

Regarding claims 2 and 7, Chen discloses:
wherein selecting one of the first and second feedback timings comprises selecting a first frame structure or a second frame structure, where the first and second frame structures each define a corresponding structure of radio frames used for communications between the first and second communication devices, and where the first frame structure provides for the first feedback timing and the second frame structure provides for the second feedback timing (par 84, reduced timing configuration may be provided for TDD frame structure; also par 112; hence selecting feedback timing may be indicated by selecting a TDD frame structure).

Regarding claims 3 and 8, Chen discloses:
sending the indication of the selected feedback timing comprises indicating the selected frame structure (par 112, par 135; e.g. indicating a HARQ parameters for the TDD subframe based on association rules and/or TDD configuration).

Regarding claims 4 and 9, Chen discloses:
wherein the first communication device is one of a base station of a communication network and a terminal device configured to communicate with the base station, and wherein the second communication device is the other one of the base stations and the terminal device (fig. 5; e.g. base station 105-c and UE 115-b).

Regarding claims 5 and 10, Chen discloses:
wherein the first and second communication devices operate in a communication network and wherein the first and second frame structures correspond to different Time Division Duplex (TDD) configurations of uplink and downlink subframes (par 36; e.g. different TDD mode of operation).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619